Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of March 21,
2018, among Eleven Biotherapeutics, a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to (i) an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) as to the Shares and (ii) an exemption
from the registration requirements of Section 5 of the Securities Act contained
in Section 4(a)(2) thereof and/or Regulation D thereunder as to the Warrants,
the Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS
1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
“Action” shall have the meaning ascribed to such term in Section 3.1(qq).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
“Applicable Time” means 7:30 AM New York City time, on March 21, 2018 or such
other time as agreed by the Company and the Placement Agent.
“Base Prospectus” means the base prospectus, dated March 20, 2015, which forms a
part of the Registration Statement, together with documents incorporated by
reference therein.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“CFDA” shall have the meaning ascribed to such term in Section 3.1(qq).
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the second
Trading Day following the date hereof.
“Closing Statement” means the Closing Statement in the form on Annex A attached
hereto.
“Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Company Counsel” means Hogan Lovells US LLP, with offices located at 1735
Market Street, Suite 2300, Philadelphia, PA 19103.
“EDGAR” shall have the meaning ascribed to such term in Section 3.1(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (other than in connection with stock splits or combinations) or to
extend the term of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“FDA” shall have the meaning ascribed to such term in Section 3.1(qq).
“FDCA” shall have the meaning ascribed to such term in Section 3.1(qq).
“GAAP” shall have the meaning ascribed to such term in Section 3.1(j).
“General Disclosure Package” means the Base Prospectus, any Issuer General Use
Free Writing Prospectuses issued at or prior to the Applicable Time and the
information included on Schedule B-1 hereto, all considered together.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the rules and regulations promulgated under the
Securities Act (“Rule 433”), including without limitation any “free writing
prospectus” (as defined in Rule 405) relating to the Shares that is (i) required
to be filed with the Commission by the Company, (ii) a “road show that is a
written communication” within the meaning of Rule 433(d)(8)(i), whether or not
required to be filed with the Commission, or (iii) exempt from filing with the
Commission pursuant to Rule 433(d)(5)(i) because it contains a description of
the Securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).
“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433), as
evidenced by its being specified in Schedule B-2 hereto.
“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(e).
“Mintz Levin” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., with
offices located at One Financial Center, Boston, Massachusetts 02111.
“Per Share Purchase Price” equals $1.13, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Placement Agent” means Laidlaw & Company (UK) Ltd.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Prospectus” shall have the meaning ascribed to such term in Section 3.1(a).
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
“Purchaser’s Questionnaire” shall have the meaning ascribed to such term in
Section 4.18.
“Registration Statement” shall have the meaning ascribed to such term in Section
3.1(a).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Rule 462(b) Registration Statement” shall have the meaning ascribed to such
term in Section 3.1(a).
“Securities” means the Shares, the Warrants and the Warrant Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).
“Transaction Documents” means this Agreement, the Warrants, the Placement Agency
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, with a mailing address of 250 Royall Street Canton, MA
02021 and a facsimile number of 617-858-0911, and any successor transfer agent
of the Company.
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to
five years from the date of issuance, in the form of Exhibit A attached hereto.
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
ARTICLE II.    
PURCHASE AND SALE
2.1    Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, Shares with a
Per Share Purchase Price of $1.13 and Warrants with a purchase price of $0.125
per Warrant. Each Purchaser’s Subscription Amount as set forth on the signature
page hereto executed by such Purchaser shall be made available for settlement
via wire transfer. The Company shall deliver to each Purchaser its respective
Shares and a Warrant as determined pursuant to Section 2.2(a), and the Company
and each Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of
Mintz Levin or such other location as the parties shall mutually agree. Unless
otherwise directed by the Placement Agent, settlement of the Shares shall occur
via The Depository Trust Company Deposit or Withdrawal at Custodian system
(“DWAC”) using the instructions set forth on the signature pages hereto; upon
receipt of such Shares, payment therefor shall be made by the Purchasers (or
their clearing firms) by wire transfer to the Company.
2.2    Deliveries.
(a)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
(i)    this Agreement duly executed by the Company;
(ii)    a legal opinion of Company Counsel, substantially in the form and
substance reasonably satisfactory to the Purchasers, executed by such counsel
and addressed to the Purchasers;
(iii)    subject to the last sentence of Section 2.1, the Company shall have
provided each Purchaser with the Company’s wire instructions, on Company
letterhead and executed by the Chief Executive Officer or Chief Financial
Officer;
(iv)    subject to the last sentence of Section 2.1, a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver on
an expedited basis via The Depository Trust Company Deposit or Withdrawal at
Custodian system (“DWAC”) Shares equal to such Purchaser’s Subscription Amount
for such Purchaser’s Shares divided by the Per Share Purchase Price, registered
in the name of such Purchaser;
(v)    a Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 100% of such Purchaser’s Shares, with
an exercise price equal to $1.20, subject to adjustment therein; and
(vi)    the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).
(g)    On or prior to the Closing Date, each Purchaser shall deliver or cause to
be delivered to the Company the following:
(i)    this Agreement duly executed by such Purchaser; and
(ii)    such Purchaser’s Subscription Amount, which shall be made available for
“Delivery Versus Payment” settlement with the Company or its designee.
2.3    Closing Conditions.
(a)    The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:
(i)    the accuracy in all material respects (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
(ii)    all obligations, covenants and agreements of each Purchaser required to
be performed at or prior to the Closing Date shall have been performed; and
(iii)    the delivery by each Purchaser of the items set forth in Section 2.2(b)
of this Agreement.
(g)    The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
(i)    the accuracy in all material respects (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);
(ii)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
(iii)    the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
(iv)    there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
(v)    from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. Except as set forth in the
General Disclosure Package, the Company hereby makes the following
representations and warranties to each Purchaser:
(a)The Company has filed with the Commission a shelf registration statement on
Form S-3 (No. 333-202676) covering the public offering and sale of certain
securities, including the Shares under the Securities Act. As used herein,
“Registration Statement” means such registration statement as amended by any
post-effective amendments thereto, including the exhibits and any schedules
thereto, the documents incorporated or deemed to be incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof pursuant to Rule 430A or 430B
under the Securities Act. Promptly after execution and delivery of this
Agreement, the Company will prepare and file a final prospectus relating to the
Shares in accordance with the provisions of Rule 424(b) of the rules and
regulations promulgated under the Securities Act. Any registration statement
filed pursuant to Rule 462(b) of the rules and regulations promulgated under the
Securities Act is herein called the “Rule 462(b) Registration Statement” and,
after such filing, the term “Registration Statement” shall include the Rule
462(b) Registration Statement. The final prospectus, in the form first furnished
or made available to the Placement Agent for use in connection with the offering
of the Shares, including the documents incorporated or deemed to be incorporated
by reference therein pursuant to Item 12 of Form S-3 under the Securities Act,
are collectively referred to herein as the “Prospectus.” For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system or any successor system (“EDGAR”).
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, the Prospectus shall be deemed to
include all such financial statements and schedules and other information
incorporated or deemed incorporated by reference in the Registration Statement,
the Prospectus, as the case may be, prior to the execution and delivery of this
Agreement; and all references in this Agreement to amendments or supplements to
the Registration Statement, the Prospectus shall be deemed to include the filing
of any document under the Exchange Act, incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus, as the
case may be, at or after the execution and delivery of this Agreement.


(b)The Registration Statement and any post-effective amendment thereto, each in
the form heretofore delivered to you, have been declared effective by the
Commission in such form and remain in effect; and the proposed offering of
Shares may be made pursuant to General Instruction I.B.6.
(c)At the respective times the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendments thereto became
effective and at the Closing Date, the Initial Registration Statement, any Rule
462(b) Registration Statement and any amendments and supplements thereto
complied and will comply in all material respects with the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (2) at the time the
Prospectus or any amendments or supplements thereto were issued and at the
Closing Date, neither the Prospectus nor any amendment or supplement thereto
included or will include an untrue statement of a material fact or omitted or
will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No order preventing or suspending the use of the Prospectus or any
Issuer Free Writing Prospectus has been issued by the Commission;
Each Issuer Free Writing Prospectus and the Prospectus, complied when so filed
in all material respects with the requirements of the Securities Act and each
Issuer Free Writing Prospectus and the Prospectus delivered to the for use in
connection with this offering was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T;
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement, and the Prospectus, when they became effective or at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act.
(d)The Company is not, and at the time of filing the Initial Registration
Statement, was not an “ineligible issuer,” as defined under Rule 405 under the
Securities Act
(e)Subsidiaries, Organization and Qualification. Each of the Company and its
subsidiaries (each a “Subsidiary”) has been duly incorporated and is validly
existing as a corporation or other entity in good standing under the laws of its
jurisdiction or organization, with power and authority (corporate and other) to
own its properties and conduct its business as currently being carried on and as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, and, in the case of the Company, to enter into and perform its
obligations under this Agreement, and have been duly qualified as a foreign
corporation or other entity for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure to so qualify or be in good standing would not (i) have a
material adverse effect on the legality, validity or enforceability of any
Transaction Document or (ii) have a material adverse effect on the general
affairs, business, prospects, management, financial position, shareholders
equity or results of operations of the Company and the Subsidiaries, taken as a
whole (either (i) or (ii) a “Material Adverse Effect”).
(g)    Authorization; Enforcement.     The Securities which may be issued and
sold by the Company to the Purchasers hereunder have been duly authorized and,
when issued, delivered and paid for by the Purchasers in accordance with the
terms of this Agreement, will be validly issued and fully paid and
non-assessable and will conform to the descriptions thereof contained in the
Prospectus; and, except as otherwise stated in the Registration Statement, in
the General Disclosure Package and in the Prospectus, the issuance of such
Shares is not subject to any preemptive or similar rights; the Warrant Shares,
when issued, paid for and delivered upon due exercise of the Warrants will be
duly authorized and validly issued, fully paid and nonassessable, and will be
issued in compliance with all applicable securities laws. The Warrant Shares
have been reserved for issuance. The Shares, when issued, will conform in all
material respects to the descriptions thereof set forth in the Registration
Statement, in the General Disclosure Package and in the Prospectus, to the
extent applicable.
(h)    Each of this Agreement and the form of the Warrants have been duly
authorized, executed and delivered by the Company.
(i)    No Conflicts. The issue and sale of the Securities to be sold by the
Company hereunder, the execution of the Transaction Documents by the Company and
the compliance by the Company with all of the provisions of this Agreement and
the consummation of the transactions herein contemplated will not (1) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which the Company or any of the Subsidiaries is
bound or to which any of the material property or assets of the Company or any
of the Subsidiaries is subject, (2) result in any violation of the provisions of
the certificate or articles of incorporation or by-laws (or other organization
documents) of the Company or any of the Subsidiaries or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of the Subsidiaries or any of their
material properties or (3) require the consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body for the issue and sale of the Securities to be sold by the Company
hereunder or the consummation by the Company of the transactions contemplated by
this Agreement and the Warrants, except the registration under the Securities
Act of the Shares and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities, Blue Sky laws or the
rules and regulations of the Nasdaq Stock Market, LLC or the Financial Industry
Regulatory Authority in connection with the purchase of the Securities by the
Purchasers.
(j)    Capitalization. The Company has an authorized capitalization as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
as of the date or dates set forth therein, and all of the issued and outstanding
shares of capital stock of the Company have been duly authorized and validly
issued, are fully paid and non-assessable and conform to the descriptions
thereof contained in the Registration Statement, the General Disclosure Package
and the Prospectus; and none of the issued and outstanding shares of capital
stock of the Company are subject to any preemptive or similar rights.
(k)    Accountants; Financial Statements. Ernst & Young LLP, who have certified
certain financial statements of the Company are independent public accountants
as required by the Securities Act. The financial statements, together with
related schedules and notes, incorporated in the Registration Statement, the
General Disclosure Package and the Prospectus comply in all material respects
with the requirements of the Securities Act and present fairly the consolidated
financial position, results of operations and changes in financial position of
the Company on the basis stated in the Registration Statement, the General
Disclosure Package and the Prospectus at the respective dates or for the
respective periods to which they apply; such statements and related notes have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) consistently applied throughout the periods involved, except
as disclosed therein; and the selected financial data and the summary financial
data included in the Prospectus present fairly the information shown therein and
have been compiled on a basis consistent with that of the financial statements
incorporated in the Registration Statement. The pro forma financial statements
of the Company and the related notes thereto incorporated in the Registration
Statement, the General Disclosure Package and the Prospectus present fairly the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.
(l)    Material Changes; Undisclosed Events, Liabilities or Developments.
Neither the Company nor any Subsidiary has sustained since the date of the
latest audited financial statements included in the Registration Statement, the
General Disclosure Package and the Prospectus any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Registration
Statement, the General Disclosure Package and the Prospectus; and, since the
respective dates as of which information is given in the Registration Statement
and the Prospectus, (1) there has not been any change in the capital stock
(other than the issuance of shares of Common Stock upon the exercise or
conversion of securities existing as of the date hereof, or the grant of
options, restricted stock or other equity-based awards under the Company’s
existing equity compensation plans) or long-term debt of the Company or any of
the Subsidiaries, (2) there has not been any Material Adverse Effect, or any
development that would reasonably be expected to result in a Material Adverse
Effect, in or affecting the general affairs, business, prospects, management,
financial position, shareholders’ equity or results of operations of the Company
and the Subsidiaries, taken as a whole, (3) there have been no transactions
entered into by, and no obligations or liabilities, contingent or otherwise,
incurred by the Company or any of the Subsidiaries, whether or not in the
ordinary course of business, which are material to the Company and the
Subsidiaries, taken as a whole or (4) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock, in each case, otherwise than as set forth or contemplated in the
Prospectus.
(m)    Litigation. Other than as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of the Subsidiaries
is a party or, of which any property of the Company or any of the Subsidiaries
is the subject which, if determined adversely to the Company or the Subsidiary,
individually or in the aggregate, would have or may reasonably be expected to
have a Material Adverse Effect, or would prevent or impair the consummation of
the transactions contemplated by this Agreement, or which are required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus; and, to the Company’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or others.
(n)    Labor Relations. No material labor dispute with the employees of the
Company or the Subsidiaries exists, or, to the knowledge of the Company, is
imminent. The Company is not aware of any existing or imminent labor disturbance
by the employees of any of its or any Subsidiary’s principal suppliers,
manufacturers, customers or contractors, which, individually or in the
aggregate, may reasonably be expected to result in a Material Adverse Effect.
(o)    Compliance. Neither the Company nor any of the Subsidiaries is (1) in
violation of its certificate or articles of incorporation or bylaws (or other
organization documents) or (2) in violation of any law, ordinance,
administrative or governmental rule or regulation applicable to the Company or
any of the Subsidiaries, or (3) in violation of any decree of any court or
governmental agency or body having jurisdiction over the Company or any of the
Subsidiaries, or (4) in default in the performance of any obligation, agreement
or condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
the Company or any of the Subsidiaries is a party or by which any of them or any
of their respective properties may be bound, except, in the case of clauses (2),
(3) and (4), where any such violation or default, individually or in the
aggregate, would not have a Material Adverse Effect.
(p)    Environmental Laws.    Neither the Company nor any of the Subsidiaries is
in violation of any statute or any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, production, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim,
individually or in the aggregate, would have a Material Adverse Effect; and the
Company is not aware of any pending investigation which would reasonably be
expected to lead to such a claim.
(q)    ERISA. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by the Company or any Subsidiary
for employees or former employees of the Company and its affiliates has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”), except to the extent
that failure to so comply, individually or in the aggregate, would not have a
Material Adverse Effect. No prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption
(r)    Regulatory Permits. The Company and the Subsidiaries possess all permits,
licenses, approvals, consents and other authorizations (collectively, “Permits”)
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the businesses now operated by them and are in
compliance with the terms and conditions of all such Permits and all of the
Permits are valid and in full force and effect, except, in each case, where the
failure to possess or so to comply or where the invalidity of such Permits or
the failure of such Permits to be in full force and effect, individually or in
the aggregate, would not have a Material Adverse Effect; and neither the Company
nor any Subsidiary has received any notice of proceedings relating to the
revocation or material modification of any such Permits.
(s)    Title to Assets. Each of the Company and each Subsidiary has good and
marketable title to all real and tangible property described in the Registration
Statement, the General Disclosure Package and the Prospectus as being owned by
it, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Registration Statement, the General Disclosure
Package and the Prospectus or are not material to the business of the Company or
any Subsidiary; and any real property and buildings described in the
Registration Statement, the General Disclosure Package and the Prospectus as
being held under lease by the Company or any Subsidiary are held under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company or any Subsidiary.
(t)    Intellectual Property. Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company, owns or has
valid, binding and enforceable licenses or other rights under the patents,
patent applications, licenses, inventions, copyrights, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names or
other intellectual property necessary for, or used in the conduct, or the
proposed conduct, of the business of the Company in the manner described in the
Registration Statement, the General Disclosure Package and the Prospectus
(collectively, the “Intellectual Property”); the patents, trademarks, and
copyrights, if any, included within the Intellectual Property, are valid,
enforceable, and subsisting; other than as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, (A) the Company is
not obligated to pay a material royalty, grant a license to, or provide other
material consideration to any third party in connection with the Intellectual
Property, (B)) the Company has not received any notice of any claim of
infringement, misappropriation or conflict with any asserted rights of others
with respect to any of the Company’s drug candidates, services, conduct of the
business, processes or Intellectual Property, (C) to the knowledge of the
Company, neither the conduct of the business, sale nor use of any of the
discoveries, inventions, drug candidates, services or processes of the Company
referred to in the Registration Statement, the General Disclosure Package or the
Prospectus do or will infringe, misappropriate or violate any right or valid
patent claim of any third party, (D) none of the technology employed by the
Company has been obtained or is being used by the Company in material violation
of any contractual obligation binding on the Company or, to the Company’s
knowledge, upon any of its officers, directors or employees or otherwise in
violation of the rights of any persons, (C) to the knowledge of the Company, no
third party has any ownership right in or to any Intellectual Property that is
owned by the Company, other than any co-owner of any patent constituting
Intellectual Property who is listed on the records of the U.S. Patent and
Trademark Office (the “USPTO”) and any co-owner of any patent application
constituting Intellectual Property who is named in such patent application, and,
to the knowledge of the Company, no third party has any ownership right in or to
any Intellectual Property in any field of use that is exclusively licensed to
the Company, other than any licensor to the Company of such Intellectual
Property, (F) there is no infringement by third parties of any Intellectual
Property, (G) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s rights in
or to any Intellectual Property, and (H) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property. The Company is
in material compliance with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company, and all such agreements
are in full force and effect.
(u)    All patents and patent applications owned by or licensed to the Company
or under which the Company has rights have, to the knowledge of the Company,
been duly and properly filed and maintained; to the knowledge of the Company,
the parties prosecuting such patent applications have complied with their duty
of candor and disclosure to the USPTO in connection with such applications; and
the Company is not aware of any facts required to be disclosed to the USPTO that
were not disclosed to the USPTO and which would preclude the grant of a patent
in connection with any such application or would reasonably be expected to form
the basis of a finding of invalidity with respect to any patents that have
issued with respect to such applications. To the Company’s knowledge, all
patents and patent applications owned by the Company and filed with the USPTO or
any foreign or international patent authority (the “Company Patent Rights”) and
all patents and patent applications in-licensed by the Company and filed with
the USPTO or any foreign or international patent authority (the “In-licensed
Patent Rights”) have been duly and properly filed; the Company believes it has
complied with its duty of candor and disclosure to the USPTO for the Company
Patent Rights and, to the Company’s knowledge, the licensors of the In-licensed
Patent Rights have complied with their duty of candor and disclosure to the
USPTO for the In-licensed Patent Rights.
(v)    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any Subsidiary has been refused any insurance
coverage sought or applied for; and the Company has no reason to believe that
either it or any Subsidiary will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
(w)    Transactions With Affiliates and Employees. Except as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, none
of the officers or directors of the Company or any Subsidiary and, to the
knowledge of the Company, none of the employees of the Company or any Subsidiary
is presently a party to any transaction with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
providing for the borrowing of money from or lending of money to or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee,
stockholder, member or partner, in each case in excess of $120,000 other than
for (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.
(x)    The Company and each of its Subsidiaries have made and keep books,
records and accounts, which, in reasonable detail, accurately and fairly reflect
in all material respects the transactions and dispositions of the assets of the
Company and its Subsidiaries. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (1)
transactions are executed in accordance with management’s general or specific
authorizations; (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (3) access to assets is permitted only in accordance with
management’s general or specific authorization; (4) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (5) the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement is in conformity with
GAAP and is updated as necessary to comply in all material respects with the
requirements of the Securities Act and the Commission’s rules and guidelines
applicable thereto and present fairly the consolidated financial position,
results of operations and changes in financial position of the Company and the
Subsidiaries on the basis stated in the Registration Statement at the respective
dates or for the respective periods to which they apply.
(y)    Other than as set forth in the General Disclosure Package, since the date
of the latest audited financial statements included in the Prospectus, (a) the
Company has not been advised of (1) any significant deficiencies in the design
or operation of internal controls that could adversely affect the ability of the
Company and each of its Subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls and (2) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
Subsidiaries, and (b) since that date, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
(z)    Solely to the extent that the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications, are or have been applicable to the Company, there is and has
been no failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act
(aa)    The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(c) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.
(bb)    [Reserved]
(cc)    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities as contemplated herein and the application
of the net proceeds therefrom, including the proceeds received upon the exercise
of the Warrants, will not be an “investment company”, as such term is defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
(dd)    Registration Rights. Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus, there are no persons with
registration rights or other similar rights to have securities registered
pursuant to the Registration Statement or otherwise registered by the Company
under the Securities Act.
(ee)    The statistical and market and industry-related data included in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources which the Company believes to be reliable and
accurate or represent the Company’s good faith estimates that are made on the
basis of data derived from such sources, and the Company has obtained the
written consent to the use of such data from sources to the extent required.
(ff)    Any certificate signed by any officer of the Company delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.
(gg)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as described in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company has not, in the 12 months preceding the date hereof, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements. The Common Stock
is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.
(hh)    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
(ii)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
(jj)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
the Warrants or Warrant Shares under the Securities Act, or (ii) any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.
(kk)    Tax Status. All U.S. federal income tax returns of the Company and the
Subsidiaries required by law to be filed have been filed and all taxes shown by
such returns or otherwise assessed, which are due and payable, have been paid,
except assessments against which appeals have been or will be promptly taken and
as to which adequate reserves have been provided. The Company and the
Subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law, except
insofar as the failure to file such returns, individually or in the aggregate,
would not result in a Material Adverse Effect, and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
or any Subsidiary except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided. The charges,
accruals and reserves on the books of the Company and the Subsidiaries in
respect of any income and corporation tax liability for any years not finally
determined are adequate in all material respects to meet any assessments or
re-assessments for additional income tax for any years not finally determined.
(ll)    There are no statutes, regulations, documents or contracts of a
character required to be described in the Registration Statement, the General
Disclosure Package and the Prospectus or to be filed as an exhibit to the
Registration Statement which are not described or filed as required
(mm)    Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, or any director, officer, nor, to the Company’s knowledge, agent,
employee or other person associated with or acting on behalf of the Company or
any of its Subsidiaries, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds, (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, or (iv) made any bribe, unlawful rebate, payoff, influence payment,
kickback or other unlawful payment.
(nn)    Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges that each of the Purchasers is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
(oo)    Acknowledgement Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities (subject to compliance with applicable laws) at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Warrant Shares deliverable with respect
to Securities are being determined, and (z) such hedging activities (if any)
could reduce the value of the existing stockholders' equity interests in the
Company at and after the time that the hedging activities are being conducted. 
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.
(pp)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
(qq)    Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company: (A) is and at all times has
been in material compliance with all statutes, policies, rules and regulations
of the FDA, Health Canada and other comparable Governmental Entities applicable
to the ownership, testing (including clinical trials and pre-clinical studies),
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product under development, manufactured, sold or distributed by the
Company (“Applicable Laws”); (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA, Health Canada or any Governmental Authority alleging or
asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, exemptions, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”); (C) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations; (D) has not received
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA, Health Canada or any
Governmental Authority or third party alleging that any product operation or
activity is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA, Health Canada or any Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (E) has not received notice that the FDA,
Health Canada or any Governmental Authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA, Health Canada or any Governmental Authority is
considering such action; and (F) has filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).
(rr)    The Company has operated and currently is in compliance with all
applicable health care laws, rules and regulations (except where such failure to
operate or non-compliance would not, singly or in the aggregate, result in a
Material Adverse Effect), including, without limitation, (i) the Federal, Food,
Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.) and the rules and regulations
promulgated thereunder (collectively, “FFDCA”); (ii) the Food and Drugs Act
(Canada), its associated regulations (the “CFDA”); (iii) all applicable federal,
state, provincial, local and all applicable similar foreign healthcare laws,
including, without limitation, the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the U.S. Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal False
Claims Law (42 U.S.C. § 1320a-7b(a)), all criminal laws relating to healthcare
fraud and abuse, including but not limited to 18 U.S.C. Sections 286 and 287,
the healthcare fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), and the civil monetary
penalties law (42 U.S.C. § 1320a-7a); (iv) HIPAA, as amended by the Health
Information Technology for Economic Clinical Health Act (42 U.S.C. Section 17921
et seq.); (v) the Privacy Act (Canada), the Personal Information Protection and
Electronic Documents Act (Canada), the Personal Health Information Protection
Act (Ontario) and other personal health information privacy laws; (vi) the
regulations promulgated pursuant to such laws; and (vii) any other similar
local, state, provincial, federal, or foreign laws (collectively, the “Health
Care Laws”). Neither the Company, nor to the Company’s knowledge, any of its
officers, directors, employees or agents have engaged in activities which are
cause for false claims liability, civil penalties, or mandatory or permissive
exclusion from Medicare, Medicaid, or any other state, provincial or federal
healthcare program. The Company has not received written notice or other
communication of any claim, action, suit, audit, survey, proceeding, hearing,
enforcement, investigation, arbitration or other action (“Action”) from any
court or arbitrator or Governmental Authority or regulatory authority or third
party alleging that any product operation or activity is in violation of any
Health Care Laws, and, to the Company’s knowledge, no such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action is
threatened. The Company is not a party to and does not have any ongoing
reporting obligations pursuant to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
plan of correction or similar agreement imposed by any governmental or
regulatory authority. Additionally, neither the Company, nor to the Company’s
knowledge, any of its employees, officers or directors, has been excluded,
suspended or debarred from participation in any U.S. state or federal health
care program or human clinical research or, to the knowledge of the Company, is
subject to a governmental inquiry, investigation, proceeding, or other similar
action that could reasonably be expected to result in debarment, suspension, or
exclusion.
(ss)    The non-clinical studies and clinical trials conducted by or, to the
Company’s knowledge, on behalf of the Company were and, if still ongoing, are
being conducted in all material respects in accordance with applicable guidance
received from the FDA, and experimental protocols, procedures and controls
pursuant to accepted professional scientific standards, current good clinical
practices and current good laboratory practices as required by the FDA, Health
Canada and any other Governmental Authority and all Authorizations and
Applicable Laws, including, without limitation, the FFDCA, the CFDA, and the
International Conference on Harmonization Guidelines; the descriptions of the
results of such studies and clinical trials contained in the Registration
Statement, the General Disclosure Package and the Prospectus are, to the
Company’s knowledge, accurate and complete in all material respects and fairly
present the data derived from such studies and clinical trials; except to the
extent disclosed in the Registration Statement, the General Disclosure Package
and the Prospectus, the Company is not aware of any studies or clinical trials,
the results of which the Company believes reasonably call into question the
study or trial results described or referred to in the Registration Statement,
the General Disclosure Package and the Prospectus when viewed in the context in
which such results are described and the clinical state of development; and,
except to the extent disclosed in the Registration Statement, the General
Disclosure Package or the Prospectus, the Company has not received any notices
or correspondence from the FDA, Health Canada or any Governmental Entity
requiring the termination or suspension of any studies or clinical trials
conducted by or on behalf of the Company, other than ordinary course
communications with respect to modifications in connection with the design and
implementation of such clinical trials, copies of which communications have been
made available to you.
(tt)    Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
(uu)    U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
(vv)    Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
(ww)    Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.
(xx)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Warrants or the
Warrant Shares by the Company to the Purchasers as contemplated hereby.
(yy)    No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Warrant or Warrant Shares
by any form of general solicitation or general advertising. The Company has
offered the Warrants and Warrant Shares for sale only to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.
(zz)    No Disqualification Events. With respect to the Warrant and Warrant
Shares to be offered and sold hereunder in reliance on Rule 506 under the
Securities Act, none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.
([[)    Other Covered Persons. Other than the Placement Agent and H.C.
Wainwright & Co., LLC, the Company is not aware of any person (other than any
Issuer Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Securities.
(aaa)    Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, reasonably be expected to become a Disqualification Event
relating to any Issuer Covered Person, in each case of which it is aware.
3.2    Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):
(a)Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
(b)Understandings or Arrangements. Such Purchaser is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser understands that the Warrants
and the Warrant Shares are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
such Securities as principal for his, her or its own account and not with a view
to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell such Securities pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws).
(c)Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.
(d)Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
(e)Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto), the Registration Statement, the General Disclosure Package
and the Prospectus and has been afforded, (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Such Purchaser acknowledges
and agrees that neither the Placement Agent nor any Affiliate of the Placement
Agent has provided such Purchaser with any information or advice with respect to
the Securities nor is such information or advice necessary or desired.  Neither
the Placement Agent nor any Affiliate has made or makes any representation as to
the Company or the quality of the Securities and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
which such Purchaser agrees need not be provided to it.  In connection with the
issuance of the Securities to such Purchaser, neither the Placement Agent nor
any of its Affiliates has acted as a financial advisor or fiduciary to such
Purchaser.
(f)Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
pricing terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement or to such Purchaser’s representatives, including,
without limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.
(g)General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to the
knowledge of such Purchaser, any other general solicitation or general
advertisement.
The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.
ARTICLE IV.    
OTHER AGREEMENTS OF THE PARTIES
4.1    Removal of Legends.


(g)    The Warrants and Warrant Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Warrants or Warrant Shares other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Warrant under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement.
(h)     The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Warrants or Warrant Shares in the
following form:
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Warrants or Warrant Shares to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Warrants or Warrant Shares to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Warrants and Warrant Shares may reasonably request in
connection with a pledge or transfer of the Warrants or Warrant Shares.


(i)    Any certificates evidencing the Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Warrant Shares pursuant
to Rule 144 (assuming cashless exercise of the Warrants), or (iii) if such
Warrant Shares are eligible for sale under Rule 144 (assuming cashless exercise
of the Warrants) and such Warrant Shares are not owned by an Affiliate of the
Company, or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly if required by the Transfer Agent
to effect the removal of the legend hereunder. If all or any portion of a
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Warrant Shares, or if such Warrant Shares may be sold
under Rule 144 (assuming cashless exercise of the Warrants) and such Warrant
Shares are not owned by an Affiliate of the Company or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Warrant Shares shall be issued free of all legends.
The Company agrees that following such time as such legend is no longer required
under this Section 4.1(c), the Company will, no later than the earlier of (i)
two Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined below) following the delivery by a Purchaser to
the Company or the Transfer Agent of a certificate representing Warrant Shares,
as applicable, issued with a restrictive legend (such second Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such Warrant Shares that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4. Any certificates for Warrant Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser. As used herein, “Standard
Settlement Period” means the standard settlement period, expressed in a number
of Trading Days, on the Company’s primary Trading Market with respect to the
Common Stock as in effect on the date of delivery of a certificate representing
Warrant Shares issued with a restrictive legend.
(j)    In addition to such Purchaser’s other available remedies, the Company
shall pay to a Purchaser, in cash, (i) as partial liquidated damages and not as
a penalty, for each $1,000 of Warrant Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $10 per
Trading Day (increasing to $20 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend and (ii) if the Company
fails to (a) issue and deliver (or cause to be delivered) to a Purchaser by the
Legend Removal Date a certificate representing the Securities so delivered to
the Company by such Purchaser that is free from all restrictive and other
legends and (b) if after the Legend Removal Date such Purchaser purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Purchaser of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, that such Purchaser
anticipated receiving from the Company without any restrictive legend, then an
amount equal to the excess of such Purchaser’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of (A)
such number of Warrant Shares that the Company was required to deliver to such
Purchaser by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by such Purchaser to the Company of the applicable Warrant
Shares (as the case may be) and ending on the date of such delivery and payment
under this Section 4.1(d).
(k)    The Shares shall be issued free of legends.
4.2    Furnishing of Information.
(g)    Until the earliest of the time that (i) no Purchaser owns Securities or
(ii) the Warrants have expired, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.
(h)    At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the Warrant
Shares (assuming cashless exercise) may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company (i) shall fail
for any reason to satisfy the current public information requirement under Rule
144(c) or (ii) has ever been an issuer described in Rule 144(i)(1)(i) or becomes
an issuer in the future, and the Company shall fail to satisfy any condition set
forth in Rule 144(i)(2) (a “Public Information Failure”) then, in addition to
such Purchaser’s other available remedies, the Company shall pay to a Purchaser,
in cash, as partial liquidated damages and not as a penalty, by reason of any
such delay in or reduction of its ability to sell the Warrant Shares, an amount
in cash equal to two percent (2.0%) of the aggregate Exercise Price of such
Purchaser’s Warrants on the day of a Public Information Failure and on every
thirtieth (30th) day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required  for
the Purchasers to transfer the Warrant Shares pursuant to Rule 144.  The
payments to which a Purchaser shall be entitled pursuant to this Section 4.2(b)
are referred to herein as “Public Information Failure Payments.”  Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
4.3    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Warrants or Warrant Shares or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
4.4    Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. From and after the issuance of such press release,
the Company represents to the Purchasers that it shall have publicly disclosed
all material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the issuance of such
press release, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).
4.5    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
4.6    Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
4.7    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes and as otherwise described
under the section titled “Use of Proceeds” in the Prospectus Supplement, and
shall not use such proceeds: (a) for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices), (b) for the redemption of any
Common Stock or Common Stock Equivalents, (c) for the settlement of any
outstanding litigation or (d) in violation of FCPA or OFAC regulations.
4.8    Indemnification of Purchasers. Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which is finally
judicially determined to constitute fraud, gross negligence, willful misconduct
or malfeasance) or (c) in connection with any registration statement of the
Company providing for the resale by the Purchasers of the Warrant Shares issued
and issuable upon exercise of the Warrants, the Company will indemnify each
Purchaser Party, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses, as incurred,
arising out of or relating to (i) any untrue or alleged untrue statement of a
material fact contained in such registration statement, any prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding such Purchaser furnished in writing to
the Company by such Purchaser expressly for use therein, or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder in connection
therewith. If any action shall be brought against any Purchaser Party in respect
of which indemnity may be sought pursuant to this Agreement, such Purchaser
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Purchaser Party, which acceptance not be
unreasonably withheld or delayed. Any Purchaser Party shall have the right to
retain separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (x) the employment thereof has
been specifically authorized by the Company in writing, (y) the Company has
failed after a reasonable period of time to assume such defense and to retain
counsel or (z) in such action there is, in the reasonable opinion of counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (1) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (2) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
4.9    Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.
4.10    Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Shares and Warrant
Shares on such Trading Market and promptly secure the listing of all of the
Shares and Warrant Shares on such Trading Market. The Company further agrees, if
the Company applies to have the Common Stock traded on any other Trading Market,
it will then include in such application all of the Shares and Warrant Shares,
and will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed or quoted on such other Trading Market as promptly
as possible. The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market. The Company agrees
to maintain the eligibility of the Common Stock for electronic transfer through
the Depository Trust Company or another established clearing corporation,
including, without limitation, by timely payment of fees to the Depository Trust
Company or such other established clearing corporation in connection with such
electronic transfer.
4.11    [RESERVED].
4.12    Subsequent Equity Sales.
(g)    From the date hereof until ninety (90) days after the Closing Date,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents.
(h)    From the date hereof until such time as no Purchaser holds any of the
Warrants, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price. Any Purchaser shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
(i)    Notwithstanding the foregoing, this Section 4.12 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance.
4.13    Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
4.14    Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction.  Notwithstanding
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.4.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
4.15    [RESERVED].
4.16    Exercise Procedures. The form of Notice of Exercise included in the
Warrants set forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants. No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants.
Without limiting the preceding sentences, no ink-original Notice of Exercise
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Exercise form be required in order to exercise
the Warrants. The Company shall honor exercises of the Warrants and shall
deliver Warrant Shares in accordance with the terms, conditions and time periods
set forth in the Transaction Documents.
4.17    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Warrant and Warrant Shares as required under Regulation D
and to provide a copy thereof, promptly upon request of any Purchaser. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Warrant and
Warrant Shares for, sale to the Purchasers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Purchaser.
4.18    Registration Statement. As soon as reasonably practicable (and in any
event within 45 calendar days after the date of this Agreement) and subject to
the Company’s prior receipt of each of the Purchaser’s Questionnaires (as
defined below), the Company shall file a registration statement on Form S-1
providing for the resale by the Purchasers of the Warrant Shares issued and
issuable upon exercise of the Warrants. The Company shall use its commercially
reasonable efforts to cause such registration statement to become effective 181
days following the Closing Date and to keep such registration statement
effective at all times until the earliest of (a) the Warrant Shares are sold
under such registration statement or pursuant to Rule 144 under the Securities
Act, (b) the Warrant Shares may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 under the Securities Act, and (c) the five (5)
year anniversary of the date of the issuance of the Warrants. Subject to the
accuracy of the information provided by the Purchasers to the Company, the
Company shall ensure that such registration statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. After the date hereof and during any period in which a prospectus or
prospectus supplement relating to any of the Securities subject to registration
under this Section 4.18 is required to be delivered by any Purchaser pursuant to
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 of the Securities Act), (i) the Company will
notify the Purchasers promptly of the time when any subsequent amendment to such
registration statement, other than documents incorporated by reference, has been
filed with the Commission or has become effective or any subsequent supplement
to the prospectus regarding such Securities or any of the Purchasers or any
subsequent amendment to the prospectus or any supplement or amendment to the
prospectus supplement has been filed with the Commission and of any comment
letter from the Commission or any request by the Commission for any amendment or
supplement to such registration statement, any amendment to the prospectus, any
supplement to the prospectus that relates to the Securities subject to such
registration statement under this Section or any of the Purchasers, or any
amendment or supplement to the prospectus supplement, provided that no
notification of the Purchasers shall be required if such amendment, supplement,
or comment, or request would not, and would not seek, to limit the rights of the
Purchasers or the Warrant Shares, (ii) the Company will prepare and file with
the Commission, promptly upon a Purchaser’s request, any amendments or
supplements to such registration statement, prospectus or prospectus supplement
that, in the Company’s reasonable opinion, may be necessary in connection with
any resale of the Warrant Shares by such Purchaser (provided, however, that the
failure of such Purchaser to make such request shall not relieve the Company of
any obligation or liability hereunder), (iii) the Company will cause each
amendment or supplement to the prospectus or prospectus supplement, other than
documents incorporated by reference, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act. Each
Purchaser shall furnish the Company a questionnaire in the form attached hereto
as Schedule 4.18 prior to the filing of such registration statement (each, a
“Purchaser’s Questionnaire”).
ARTICLE V.    
MISCELLANEOUS
5.1    Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before March
28, 2018; provided, however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).
5.2    Fees and Expenses. At the Closing, the Company has agreed to reimburse
Mintz Levin for its reasonable legal fees and expenses, in an amount not to
exceed $100,000, as invoiced in writing to the Company. The Company shall
deliver to each Purchaser, prior to the Closing, a completed and executed copy
of the Closing Statement, attached hereto as Annex A. Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.
5.3    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
5.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto. To the extent that any notice provided pursuant
to any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K.
5.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchasers which purchased at least
50.1% in interest of the Securities based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought, provided that if any amendment,
modification or waiver disproportionately and adversely impacts a Purchaser (or
group of Purchasers), the consent of such disproportionately impacted Purchaser
(or group of Purchasers) shall also be required. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any proposed amendment or waiver
that disproportionately, materially and adversely affects the rights and
obligations of any Purchaser relative to the comparable rights and obligations
of the other Purchasers shall require the prior written consent of such
adversely affected Purchaser. Any amendment effected in accordance with
accordance with this Section 5.5 shall be binding upon each Purchaser and holder
of Securities and the Company.
5.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
5.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
5.8    No Third-Party Beneficiaries. The Placement Agent shall be the third
party beneficiary of the representations and warranties of the Company in
Section 3.1 and the representations and warranties of the Purchasers in Section
3.2. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.8 and this Section 5.8.
5.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.8, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.
5.10    Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
5.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
5.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
5.13    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).
5.14    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
5.15    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
5.16    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
5.17    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through Mintz
Levin. Mintz Levin does not represent any of the Purchasers and only represents
the Placement Agent. The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers. It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.
5.18    Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
5.19    Saturdays, Sundays, Holidays, etc.    If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
5.20    Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
5.21    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(Signature Pages Follow)
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


ELEVEN BIOTHERAPEUTICS, INC.


Address for Notice: 
245 First Street, Suite 1800
Cambridge, MA 02142
By:__________________________________________
     Name:
     Title:
With a copy to (which shall not constitute notice):


E-Mail:
Fax:


Hogan Lovells US LLP
1735 Market Street, Floor 23
Philadelphia, PA 19103
Telephone: (267)-675-4600
Facsimile: (267)-675-4601
Attention: Steven J. Abrams


 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
_________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:




Address for Delivery of Warrants to Purchaser (if not same as address for
notice):




DWAC for Shares:




Total Subscription Amount: $_________________


Total Shares (subscribed at $1.13 per Share): _________________


Total Warrant Shares (subscribed at $0.125 per Warrant): __________________


EIN Number: _______________________


o Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the second (2nd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.




[SIGNATURE PAGES CONTINUE]
Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $[___________ of Common Stock and
Warrants from Eleven Biotherapeutics, Inc., a Delaware corporation (the
“Company”). All funds will be wired into an account maintained by the Company.
All funds will be disbursed in accordance with this Closing Statement.


Disbursement Date:
March [ ], 2018

                                                


I. PURCHASE PRICE


 
 
Gross Proceeds to be Received
$
 
 
II. DISBURSEMENTS


 
 
 
$
 
 
$
 
 
$
 
 
$
 
 
$
 
 
Total Amount Disbursed:
$
 
 
 
 
 
 
WIRE INSTRUCTIONS:




 
To: _____________________________________










 
To: _____________________________________










 







Schedule B-1




Cash and Cash Equivalents as of December 31, 2017


Based on information currently available, Eleven Biotherapeutics, Inc. estimates
that as of December 31, 2017 it had approximately $ $14.7 million of cash and
cash equivalents. This estimate has been prepared by, and is the responsibility
of, the Company’s management. The Company’s independent registered public
accounting firm, Ernst & Young LLP, has not audited, reviewed, compiled or
performed any procedures with respect to this estimate. Accordingly, Ernst &
Young LLP does not express an opinion or any other form of assurance with
respect thereto. The Company’s actual cash and cash equivalents as of December
31, 2017 may differ from this estimate due to the completion of the Company’s
closing procedures with respect to the fiscal year ended December 31, 2017,
final adjustments and other developments that may arise between now and the time
the financial results for the fiscal year are finalized. The Company’s condensed
consolidated financial statements as of and for the fiscal year ended December
31, 2017 will not be available until after this offering is completed.




Capitalization


The capitalization of the Company is as follows: The authorized capital stock of
the Company consists of 200,000,000 shares of common stock, par value $0.001 per
share (“Common Stock”), and 5,000,000 shares of preferred stock (“Preferred
Stock”).


As of March 20, 2018:


•
a total of 35,137,338 shares of Common Stock were issued and outstanding;



•
no shares of Preferred Stock were issued and outstanding;



•
Warrants to purchase a total of 9,634,222 shares of Common Stock were issued and
outstanding;



•
Options to purchase a total of 2,795,796 shares of Common Stock were issued and
outstanding; and



•
no restricted stock units were issued and outstanding.



1.    Other than as set forth above, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock or the capital stock of any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents or capital stock of any Subsidiary.


2.    The issuance and sale of the Securities will not obligate the Company or
any Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities.
3.    There are no outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary.
4.    No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.


Schedule 4.18
 
Selling Stockholder Questionnaire
 
 
SELLING STOCKHOLDER QUESTIONNAIRE
 
Eleven Biotherapeutics, Inc., a Delaware corporation (the “Company”), intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Registration Statement”) to register
under Rule 415 of the Securities Act of 1933, as amended, the resale of
                 shares of common stock, par value $0.001 per share, of the
Company (the “Registrable Securities”) issuable upon exercise of a warrant
issued by the Company to                . The form of prospectus that forms a
part of the Registration Statement is referred to herein as the “Prospectus.”
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, the holder of Registrable Securities will be
required to be named as a selling stockholder in the Prospectus and deliver a
Prospectus to each purchaser of the Registrable Securities.
 
In order for us to file the Registration Statement and include the Registrable
Securities beneficially owned by you therein, you must complete, sign and
deliver this Selling Stockholder Questionnaire (this “Questionnaire”) to the
Company at the address set forth below. If you fail to do so, you will not be
named as a selling stockholder in the Registration Statement and may not be able
to use the Prospectus forming a part thereof to resell the Registrable
Securities that you hold.
 
If there is insufficient room on this Questionnaire for you to answer any
question, please continue your answer on a separate page and attach it to this
Questionnaire or write on the back of the page. For your protection and the
protection of the Company, it is important that all of your answers be as
accurate and as complete as possible and that you notify the Company promptly if
you become aware that an answer to this Questionnaire is no longer correct.
PLEASE PROVIDE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not
Applicable” where appropriate.
 
Please be aware that various legal consequences arise from being named as a
selling stockholder in the Registration Statement and the Prospectus. We
strongly advise you to consult your own securities law counsel regarding the
consequences of being named or not being named as a selling stockholder in the
Registration Statement and the Prospectus.
 
Please complete, sign and return the Questionnaire NO LATER THAN             
 by mail and email to:
 
Hogan Lovells US LLP
1735 Market Street, Floor 23
Philadelphia, PA 19103
Attention:
 
 
 


 
 
ELECTION
 
The undersigned (the “Selling Stockholder”) hereby elects to include in the
Registration Statement the Registrable Securities beneficially owned by such
holder and listed below in Item 2(b). By signing and returning this
Questionnaire, the undersigned agrees to be bound with respect to such
Registrable Securities by the terms and conditions of this Questionnaire.
 
The Selling Stockholder hereby agrees to deliver to the Company the Notice of
Transfer set forth in Exhibit 1 to this Questionnaire following any sale of
Registrable Securities pursuant to the Registration Statement.
 
The Selling Stockholder hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:
 
QUESTIONNAIRE
 
1.
(a)
Full legal name of the Selling Stockholder:
 
 
 
 
 
 
 
 
 
 
(b)
Full legal name of the registered holder (if not the same as in (a) above) of
the Registrable Securities listed in Item 2(a) below:
 
 
 
 
 
 
 
 
 
 
 
 
 
(c)
Brief description of Selling Stockholder’s business:
 
 
 
 
 
 
 
 
 

 
2.
Beneficial ownership of securities of the Company:

 
Except as set forth below in this Item 2, the undersigned Selling Stockholder
does not beneficially own any securities of the Company.
 
State any exceptions here:
 
 
 
 

 
Definition of “Beneficial Owner.” A “Beneficial Owner” of a security includes
any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares: (1) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(2) investment power which includes the power to dispose, or direct the
disposition of, such security. . You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership. Finally, you are deemed to
be the beneficial owner of a security if you have the right to acquire
beneficial ownership of such security at any time within sixty (60) days,
including, but not limited to, any right to acquire the security (a) through the
exercise of any option, warrant or right, (b) through the conversion of a
security, (c) pursuant to the power to revoke a trust, discretionary account or
similar arrangement, or (d) pursuant to the automatic termination of a trust,
discretionary account or similar arrangement. Please note that either voting
power or investment power, or both, is sufficient for you to be considered the
beneficial owner of shares.
  
 
 
(a)
Number of Registrable Securities beneficially owned by the Selling Stockholder:
 
 
 

 
 
 
(b)
Number of Registrable Securities which the undersigned wishes to be included in
the Registration Statement:
 
 
 

 
Of such Registrable Securities:
 
Shares as to which the Selling Stockholder has sole voting power:
 
 
Shares as to which the Selling Stockholder has shared voting power:
 
 
Shares as to which the Selling Stockholder has sole investment power:
 
 
Shares as to which the Selling Stockholder has shared investment power:
 
 
Shares subject to options or warrants:
 

 
If any of the Registrable Securities have been pledged or otherwise deposited as
collateral or are the subject matter of any voting trust or other similar
agreement or of any contract providing for the sale or other disposition of such
securities, please describe the details thereof below:
 
 
 
 
 
 

 
 
 
(c)
Number of securities of the Company other than Registrable Securities
beneficially owned by the Selling Stockholder:
 
 
 
 
 
Of such other securities:

 
Shares as to which the Selling Stockholder has sole voting power:
 
 
Shares as to which the Selling Stockholder has shared voting power:
 
 
Shares as to which the Selling Stockholder has sole investment power:
 
 
Shares as to which the Selling Stockholder has shared investment power:
 
 
Shares subject to options or warrants:
 

 
 
If any of such other securities have been pledged or otherwise deposited as
collateral or are the subject matter of any voting trust or other similar
agreement or of any contract providing for the sale or other disposition of such
securities, please describe the details thereof below:
 
 
 
 
 
 

 
 
(d) Does the Selling Stockholder wish to disclaim beneficial ownership of any
securities of the Company that it beneficially owns?
 
☐ Yes          ☐ No
 
If the answer is “Yes,” please furnish the following information with respect to
the person or persons who should be shown as the beneficial owners of the
securities in question:
 
Name and address of Beneficial Owner
 
Relationship of Such Person to Selling Stockholder
 
Number of Shares Beneficially Owned
 
 
 
 
 
 
 
 
 
 

 
(e) Does the Selling Stockholder have any present plans to otherwise acquire,
dispose of or transfer any securities of the Company prior to the anticipated
filing date of the Registration Statement?
 
☐ Yes          ☐ No
 
3.
Broker-Dealer Status:

 
Is the Selling Stockholder a registered broker dealer?
 
☐ Yes          ☐ No
 
If “Yes,” did the Selling Stockholder receive any securities of the Company that
it beneficially owns as compensation for investment banking or similar services?
 
☐ Yes          ☐ No
  
Note that in general the Company will be required to identify any registered
broker-dealer as an underwriter in the Prospectus.
 
 


4.
Affiliation with Broker-Dealers:

 
Is the Selling Stockholder an affiliate 1 of a registered broker-dealer?
 
☐ Yes          ☐ No
 
If “Yes,” please answer the remaining questions in this Item (4).
 
 
(a)
Please describe the affiliation between the Selling Stockholder and any
registered broker-dealers:

 
 
 
 
 

 
 
(b)
If the Registrable Securities were purchased by the Selling Stockholder other
than in the ordinary course of business, please describe the circumstances:

 
 
 
 
 
 
 
 
 

 
 
(c)
If the Selling Stockholder, at the time of receipt of the Registrable
Securities, has had any agreements or understandings, directly or indirectly,
with any person to distribute the Registrable Securities, please describe such
agreements or understandings:

 
 
 
 
 

 
Note that if the Selling Stockholder is an affiliate of a broker-dealer and did
not purchase the Registrable Securities in the ordinary course of business or at
the time of the purchase had any agreements or understandings, directly or
indirectly, to distribute the securities, the Company must identify the Selling
Stockholder as an underwriter in the Prospectus.
 
 


1
An “affiliate” of a specified person or entity means a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person or entity specified.

 
 
 
5. Making a Market in the Registrable Securities:
 
Does the Selling Stockholder plan to make a market in the Registrable
Securities?
 
☐ Yes          ☐ No
 
If “Yes,” does the Selling Stockholder plan to use the Prospectus as a market
making prospectus?
 
☐ Yes          ☐ No
 
6.
Beneficial Ownership by Natural Persons:

 
If the Selling Stockholder is an entity, does any natural person have voting or
investment power over the Registrable Securities held by the Selling
Stockholder?
 
☐ Yes          ☐ No
 
If so, please state that person’s or persons’ name(s):
 
 
 

 
7.
Relationships with the Company:

 
Except as set forth below, neither the Selling Stockholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or their respective predecessors or affiliates) during the past three
years.
 
State any exceptions here:
 
 
 
 

 
8.
Plan of distribution:

 
Except as set forth below, the undersigned Selling Stockholder intends to
distribute the Registrable Securities listed above in Item (2) only as set forth
in Exhibit 2 to this Questionnaire.
 
State any exceptions here:
 
 
 
 

 
2
Please answer “Yes” if any natural person, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares:
(a) voting power which includes the power to vote, or to direct the voting of,
such security; and/or (b) investment power which includes the power to dispose,
or to direct the disposition of, the Registrable Securities held by the Selling
Stockholder.

 
 
By signing below, the undersigned consents to the disclosure of the information
contained herein and the inclusion of such information in the Registration
Statement and the Prospectus and any amendments or supplements thereto. The
undersigned understands that such information will be relied upon by the Company
and its legal counsel in connection with the preparation or amendment of the
Registration Statement and the Prospectus.
 
If the Selling Stockholder transfers all or any portion of its Registrable
Securities after the date on which the information in this Questionnaire is
provided to the Company, the undersigned hereby agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.
 
By signing below, the undersigned represents that the information provided
herein is accurate and complete. The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof and prior to the filing of the
Registration Statement and completion of the offering and resale of the
Registrable Securities thereunder.
 
Once this Questionnaire is executed by the Selling Stockholder and received by
the Company, the terms of this Questionnaire, and the representations and
warranties contained herein, shall be binding on, shall inure to the benefit of
and shall be enforceable by the respective successors, heirs, personal
representatives, and assigns of the Company and the Selling Stockholder (with
respect to the Registrable Securities beneficially owned by such Selling
Stockholder and listed in Item (2) above). This document shall be governed in
all respects by the laws of the State of Delaware without regard to conflicts of
laws principles of such State.
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.






 
 
 
 
[                                                                                ]
 
Date
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 

 
 
 
 






























































































Exhibit 1
 
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
 
Eleven Biotherapeutics, Inc.
245 First Street, Suite 1800
Cambridge, MA
Attention: Richard F. Fitzgerald, Chief Financial Officer, Secretary and
Treasurer
 
 
Re:
Common Stock of Eleven Biotherapeutics, Inc. (the “Company”)

 
Dear Sirs:
 
Please be advised that [ ] has transferred [ ]shares of common stock, par value
$0.001 per share, of the Company (the “Securities”) pursuant to an effective
Registration Statement on Form S-3 (File No.          ) filed by the Company
with the Securities and Exchange Commission.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities is named as a selling stockholder in the prospectus dated as of [ ],
or in amendments or supplements thereto, and that the number of Securities
transferred are [a portion of] the Securities listed in such Prospectus as
amended or supplemented opposite such owner’s name.
 
 
Dated:
 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Name)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
(Authorized Signature)
 

 
 






































 
Exhibit 2
 
PLAN OF DISTRIBUTION 
 
The selling stockholder, including its transferees, donees, pledgees, assignees
and successors-in-interest, may, from time to time, sell, transfer or otherwise
dispose of any or all of the shares of common stock offered by this prospectus
from time to time on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These dispositions may be at fixed
prices, at market prices prevailing at the time of sale, at prices related to
prevailing market price, at varying prices determined at the time of sale or at
negotiated prices. The selling stockholder may use any one or more of the
following methods when selling shares:
 
 
●
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
●
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
●
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
●
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
●
privately negotiated transactions;

 
 
●
broker-dealers may agree with the selling shareholder to sell a specified number
of such shares at a stipulated price per share;

 
 
●
a combination of any such methods of sale;

 
 
●
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise; and

 
 
●
any other method permitted pursuant to applicable law.

 
The selling stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended (the Securities Act), if available, rather than under
this prospectus.
 
Broker-dealers engaged by the selling stockholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholder or, if any broker-dealer acts as agent
for the purchaser of shares, from the purchaser in amounts to be negotiated. The
selling stockholder does not expect these commissions and discounts relating to
its sales of shares to exceed what is customary in the types of transactions
involved.
 
The selling stockholder may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
shareholders may also sell shares of our common stock short and deliver these
securities to close out its short positions, or loan or pledge the common stock
to broker-dealers that in turn may sell these securities. The selling
shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus, as supplemented or amended to reflect such transaction.
 
 
The selling stockholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The selling stockholder has informed us that
it does not have any agreement or understanding, directly or indirectly, with
any person to distribute the common stock.
 
Because the selling stockholder may be deemed to be an “underwriter” within the
meaning of the Securities Act, it will be subject to the prospectus delivery
requirements of the Securities Act. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus. The selling
stockholder has advised us that it has not entered into any agreements,
understandings or arrangements with any underwriter or broker-dealer regarding
the sale of the resale shares.
 
The shares will be sold only through registered or licensed brokers or dealers
if required under applicable state securities laws. In addition, in certain
states, the shares may not be sold unless they have been registered or qualified
for sale in the applicable state or an exemption from the registration or
qualification requirement is available and is complied with.
 
Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended (the Exchange Act), any person engaged in the distribution of
the resale shares may not simultaneously engage in market making activities with
respect to our common stock for a period of two business days prior to the
commencement of the distribution. In addition, the selling stockholder will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of our common stock by the selling stockholder or
any other person. We will make copies of this prospectus available to the
selling stockholder and have informed the selling stockholder of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale.
 
We have agreed to use commercially reasonable efforts to keep the registration
statement continuously effective until the earliest of (i) the shares of common
stock issuable upon exercise of the warrant have been disposed of pursuant to
such registration statement, (ii) such shares can be sold under Rule 144 without
limitation or other restriction or (iii) the first year anniversary of the
effective date of such registration statement.
 
We are required to pay certain fees and expenses in connection with the
registration of the shares of common stock issuable upon exercise of the
warrant. We have agreed to indemnify the selling stockholder against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.
 
We will not receive any proceeds from the sale of the shares by the selling
stockholder.








 
76341326v.9